DETAILED ACTION 
The office action is in response to the application filled on 5/21/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
4.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. Claims 11-13 and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Riedel et al. (20160192540) in view of Straber (20180331017).
With regards to claim 11. Riedel et al. disclose a converter assembly (figures 1-8), comprising: a converter (1) including: at least one housing (2); converter valves each including power semiconductor switches (The first and second spaces 20a, 20b, 22a, 22b are, for example, illustrated in FIGS. 4 and 8. Each of the first and second space 20a, 20b, 22a, 22b may comprise various electric components such as valves, switches, capacitors etc.)(para.0059), at least some of said power semiconductor switches being disposed in said at least one housing (2) to form a modular converter unit (1); and an electrically insulating insulation fluid at least partly filling said at least one housing (2) for electrically insulating said power semiconductor switches (cooling the IGBTs) (para. 0030) disposed in said at least one housing (2)( at least two electric modules are electrically insulated towards one another by dielectric fluid and wherein 

Riedel et al. does not specifically disclose at least one fluid-tight encapsulation housing.

Straber disclose at least one fluid-tight encapsulation housing (The first housing portion 3 further has a liquid coolant feed line 7, by means of which the fluid-tight encapsulated interior of the first housing portion 3 is flooded with an electrically insulating liquid coolant 8) (para. 0023).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Riedel et al. invention with the circuit as disclose by Straber in order to Provide for drainage of the liquid coolant is a liquid coolant drainage line to which an external cooling apparatus can be connected for creation of a closed cooling circuit with the liquid coolant feed line.  It is thus also possible advantageously for the circulating liquid coolant to dissipate the heat delivered to the support element.

With regards to claim 12. Riedel et al. disclose the converter assembly (figures 1-8) wherein said insulation fluid is an insulation liquid (wherein the stack or row of at least two electric modules are insulated by dielectric fluid towards the housing) (para. 0037). 

Riedel et al. does not specifically disclose said at least one encapsulation housing is insulated in a liquid-tight manner.

 said at least one encapsulation housing is insulated in a liquid-tight manner (The first housing portion 3 further has a liquid coolant feed line 7, by means of which the fluid-tight encapsulated interior of the first housing portion 3 is flooded with an electrically insulating liquid coolant 8) (para. 0023).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Riedel et al. invention with the circuit as disclose by Straber in order to Provide for drainage of the liquid coolant is a liquid coolant drainage line to which an external cooling apparatus can be connected for creation of a closed cooling circuit with the liquid coolant feed line.  It is thus also possible advantageously for the circulating liquid coolant to dissipate the heat delivered to the support element.

With regards to claim 13. Riedel et al. disclose the converter assembly (figures 1-8) wherein said insulation liquid includes an ester (The dielectric fluid used may be oil or an ester based fluid) (para. 0040; Riedel et al.). 

With regards to claim 15. Riedel et al. disclose the converter assembly (figures 1-8) wherein said power semiconductor switches are power semiconductor switches capable of being turned on and off (The gate drive and/or control element 28 are/is used and configured to control the semiconductor element 24) (para. 0060; Riedel et al.). 

With regards to claim 16. Riedel et al. disclose the converter assembly (figures 1-8) wherein each of said converter valves has a series connection of two-pole switching modules (he connecting portion 16, the first space 20a, 20b and the second 22a, 22b are arranged in series along a line which generally is straight and which generally corresponds to a longitudinal direction of the electric modules 10a, 10b. Said line may be oriented horizontally but it may also be oriented vertically or in any other direction)(para. 0057), each switching module includes at least two power semiconductor switches and an energy store (capacitor element 30) (refer to figure 8). 

Riedel et al. does not specifically disclose at least some of said switching modules are disposed in said at least one encapsulation housing. 

Straber disclose at least some of said switching modules are disposed in said at least one encapsulation housing (The first housing portion 3 further has a liquid coolant feed line 7, by means of which the fluid-tight encapsulated interior of the first housing portion 3 is flooded with an electrically insulating liquid coolant 8) (para. 0023).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Riedel et al. invention with the circuit as disclose by Straber in order to Provide for drainage of the liquid coolant is a liquid coolant drainage line to which an external cooling apparatus can be connected for creation of a closed cooling circuit with the liquid coolant feed line.  It is thus also possible advantageously for the circulating liquid coolant to dissipate the heat delivered to the support element.

With regards to claim 17. Riedel et al. discloses disclose the converter assembly (figures 1-8) wherein said modular converter unit is one of a plurality of modular converter units, and gas- insulated or liquid-insulated electrical lines interconnect at least some of said In an advantageous embodiment the at least two electric modules are electrically insulated towards one another by dielectric fluid and wherein the stack or row of at least two electric modules are insulated by dielectric fluid towards the housing) (papa. 0037). 

With regards to claim 18. T Riedel et al. discloses disclose the converter assembly (figures 1-8) wherein at least one high-voltage component (The stray inductance L should be kept as low as possible to minimize overvoltage in the switches S1 and S2, and to keep the switching losses low) (para. 0073), and at least one gas-insulated or liquid-insulated electrical line for electrically connecting said modular converter unit to said high-voltage component (at least two electric modules are electrically insulated towards one another by dielectric fluid and wherein the stack or row of at least two electric modules are insulated by dielectric fluid towards the housing) (papa. 0037; Riedel et al.). 

With regards to claim 19. Riedel et al. discloses disclose the converter assembly (figures 1-8)  wherein said modular converter unit includes a cooling device having a cooling liquid for cooling said power semiconductors, and said cooling liquid is said insulation liquid (In an advantageous embodiment the at least two electric modules are electrically insulated towards one another by dielectric fluid and wherein the stack or row of at least two electric modules are insulated by dielectric fluid towards the housing) (papa. 0037; Riedel et al.). 


5. Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Riedel et al. (20160192540) in view of Straber (20180331017) further in view of KAPELKE et al. (20190123658).
With regards to claim 14. Riedel et al. disclose the converter assembly (figures 1-8).

Riedel et al. does not specifically disclose wherein said power semiconductor switches are thyristors (at least one of the power semiconductors of the series circuit can be a thyristor) (para.0016).

KAPELKE et al. disclose wherein said power semiconductor switches are thyristors.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Riedel et al. invention with the circuit as disclose by KAPELKE et al. because thyristors are often used in high-voltage converters, because these semiconductor switches can have a particularly high blocking capacity. The blocking capacity of the thyristors and/or the other power semiconductors in an advantageous application of the invention can be improve the circuit efficiency and protect the circuit from over heat.

5. Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Riedel et al. (20160192540) in view of Straber (20180331017) further in view of Yu et al. (20200091530).
With regards to claim 20. Riedel and Straber disclose the converter assembly.
at least one encapsulation housing (The first housing portion 3 further has a liquid coolant feed line 7, by means of which the fluid-tight encapsulated interior of the first housing portion 3 is flooded with an electrically insulating liquid coolant 8) (para. 0023).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Riedel et al. invention with the circuit as disclose by Straber in order to Provide for drainage of the liquid coolant is a liquid coolant drainage line to which an external cooling apparatus can be connected for creation of a closed cooling circuit with the liquid coolant feed line.  It is thus also possible advantageously for the circulating liquid coolant to dissipate the heat delivered to the support element.

The combination of Riedel and Straber do not teach wherein said cooling device includes a radiator for dissipating heat, said radiator being disposed on an exterior of said at least one encapsulation housing.

Yu et al.  et al. disclose wherein said cooling device includes a radiator for dissipating heat, said radiator being disposed on an exterior of said at least one housing (The heat and water management system 40 may include a device configured to adjust the stack temperature, which may include the electric water pump 41 configured to circulate cooling water, the reservoir 42 configured to store the cooling water, the radiator 43 configured to dissipate heat of the cooling water, and 3-way valve 44 configured to adjust a flow of cooling water to cause the cooling water selectively to flow to the radiator 43) (para. 0048).

 the valve to adjust a flow of cooling water to cause the cooling water selectively to flow to the radiator which improve the efficiency of the system.
Conclusion 
6.	Examiner's Note(s)
Examiner has cited columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838